Name: Commission Regulation (EEC) No 4133/86 of 23 December 1986 determining the conditions for the admission of vodka falling within subheadings 22.09 C IV a) and 22.09 C V a) of the Common Customs Tariff, imported into the Community, to the tariff benefit envisaged in the Agreement between the European Economic Community and the Republic of Finland on mutual trade in wines and spirituous beverages
 Type: Regulation
 Subject Matter: Europe;  distributive trades;  beverages and sugar
 Date Published: nan

 No L 383 / 40 Official Journal of the European Communities 31 . 12 . 86 COMMISSION REGULATION ( EEC ) No 4133 / 86 of 23 December 1986 determining the conditions for the admission of vodka falling within subheadings 22.09 C IV a ) and 22.09 C V a ) of the Common Customs Tariff , imported into the Community , to the tariff benefit envisaged in the Agreement between the European Economic Community and the Republic of Finland on mutual trade in wines and spirituous beverages Article 2 1 . The certificate of authenticity shall be prepared on a form corresponding to the model set out in Annex I. The form shall be printed and drawn up in one of the official languages of the European Economic Community . It shall measure 210x297 millimetres . The paper used shall be white writing paper , sized and weighing not less than 40 grams per square metre . The form shall have a yellow border of a width of approximately three millimetres . 2 . The form shall be completed either in typescript or in manuscript . In the latter case , it must be completed in ink and in block letters . 3 . Each certificate shall bear an individual serial number given by the issuing body . THE COMMISSION OF THE EUROPEAN COMMUNITIES , Having regard to the Treaty establishing the European Economic Community , Having regard to Council Regulation (EEC ) No 97 / 69 of 16 January 1969 on measures to be taken for uniform application of the nomenclature of the Common Customs Tariff ( J ), as last amended by Regulation ( EEC ) No 2055 / 84 ( 2 ), and in particular Article 4 thereof, Whereas the Agreement between the European Economic Community and the Republic of Finland concerning the mutual trade in wines and spirituous beverages ( 3 ) envisages a tariff benefit on importation into the Community of vodka falling within subheadings 22.09 C IV a ) and 22.09 C V a ) of the Common Customs Tariff when it originates in Finland and is accompanied by an agreed certificate of authenticity ; Whereas it is appropriate to specify the form which the certificate must take and the conditions for its use ; whereas it is appropriate to lay down certain rules governing the appointment of issuing bodies so as to enable the Community to ensure that the conditions of issue of certificates are observed ; Whereas the measures in this Regulation are in accordance with the opinion of the Committee on Common Customs Tariff Nomenclature , Article 3 The certificate shall be submitted to the customs authorities of the importing Member State within six months of its date of issue , together with the goods to which it refers . HAS ADOPTED THIS REGULATION : Article 4 1 . A certificate shall be valid only if it is duly authenticated by the issuing body appearing in Annex II . 2 . A duly authenticated certificate is one which shows the place and date of issue and bears the stamp of the issuing body and the signature of the person or persons authorized to sign it . 3 . The Republic of Finland shall send to the Commission of the European Communities specimens of the stamps used by their issuing body . The Commission shall forward this information to the customs authorities of the Member States . Article 1 The admission of vodka falling within subheadings 22.09 C IV a ) and 22.09 C V a ) of the Common Customs Tariff , on importation into the Community , to the tariff benefit envisaged in the Agreement between the European Economic Community and the Republic of Finland on mutual trade in wines and spirits shall be subject to the presentation of a certificate of authenticity meeting the requirements specified in this Regulation . Article 5 1 . An issuing body may only appear in Annex II if : ( a ) it is recognized as such by the exporting country ; ( b ) it undertakes to verify the particulars shown in certificates ; ( J ) OJ No L 14 , 21 . 1 . 1969 , p. 1 . ( 2 ) OJ No L 191 , 19 . 7 . 1984 , p. 1 . ( 3 ) See page 47 of this Official Journal . 31 . 12 . 86 Official Journal of the European Communities No L 383 / 41 body does not fulfil all of the obligations which it has undertaken . ( c ) it undertakes to provide the Commission and Member States on request with all appropriate information to enable an assessment to be made of the particulars shown in the certificates . 2 . Annex II shall be revised when the condition specified in paragraph 1 ( a ) is no longer satisfied or when an issuing Article 6 This Regulation shall enter into force on 1 January 1987 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 23 December 1986 . For the Commission COCKFIELD Vice-President class="page"> ANNEX I 1 Exporter AGREEMENT EEC - FINLAND CERTIFICATE OF AUTHENTICITY FOR FINNISH VODKA No ORIGINAL 2 Consignee 3 Issuing body 4 Means of transport 5 Marks and numbers  Number and kind of packages  Description of goods 6 Commodity Code 7 Gross mass ( kg ) 8 Net mass ( kg ) 9 Quantity ( litres ) 10 Remarks NOTE This certificate must be presented to the Customs authorities in the importing Member State within six months from the date of its issue together with the goods to which it refers . 11 CERTIFICATION This is to certify that the vodka described above originates in Finland , has an alcoholic strength of 60 % vol or less and is obtained exclusively by distillation of fermented mash of cereals . It complies also with any provisions applicable in the Community or its Member States . 12 FOR COMPETENT AUTHORITIES IN THE COMMUNITY Place and date : Signature and name of authorized person : class="page"> 31 . 12 . 86 Official Journal of the European Communities No L 383 / 45 ANNEX II Exporting country Issuing authority Name Place where established Finland Alko Limited Salmisaarenranta , 7 00100 Helsinki 10